—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered on or about January 18, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree and unlawful wearing of a body vest, and sentencing him, as a second felony offender, to concurrent terms of 2V2 to 5 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The hearing court’s determinations crediting the officer’s testimony is entitled to great weight on appeal (People v Prochilo, 41 NY2d 759, 761), and we find no reason to disturb these determinations, which are supported by the record. Given these credibility determinations, we conclude that each escalating *179level of police intrusion was justified by the requisite level of suspicion (see, People v De Bour, 40 NY2d 210).
Defendant was properly adjudicated a second felony offender. We find no constitutional infirmity in his prior plea allocution (see, People v Harris, 61 NY2d 9). We perceive no abuse of sentencing discretion.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Colabella, JJ.